DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Gunaseela Boopathy (U.S. Patent Application Publication 2021/0217398)  does not teach nor suggest in detail the identified “determine a number of occupants of a first set of occupants present in the first physical area and scene information corresponding to the first physical area based on the captured at least one first image; and control a movement of a first plurality of unmanned aerial vehicles (UAVs) in a physical three-dimensional (3D) space to create a virtual noise cancellation boundary around the first physical area based on the determined number of occupants of the first set of occupants and the scene information”.  Gunaseela Boopathy discloses in Fig. 2 an example of a system 200 that supports active noise control.  In some examples, the mobile robot device 205 or mobile robot device 265 may include an aerial drone configured to move a location in space and play anti-noise at the location based on an analysis of the noise being canceled.  As shown, noise 235 may enter the first room 210 via window 225.  In some examples, one or more noises in addition to noise 235 may enter the first room 210 (e.g., via a door of first room 210, from another room or area adjacent to or relatively near first room 210, or another premises adjacent to or relatively near first room 210, etc.).  In some examples, the mobile robot 205 may detect the noise 235 and generate an anti-noise signal based at least in part on the detection of the noise 235.  In some examples, the mobile robot device 205 may determine whether the noise 235 exceeds a determined threshold (e.g., exceeds a noise level threshold) and then generate the anti-noise signal based at least in part on the determination that the noise 235 exceeds the determined threshold.  The mobile robot device 205 may cease emitting the anti-noise 240 based at least in part on the determination that the measured level of the noise 235 dropped below the determined threshold.  In some examples, the mobile robot device may detect the user 220 leaving the first room 210 and track and follow the user 220 out of the first room 210 and into second room 250.  Then the mobile robot device 205 may detect noise in the second room 250 (e.g., noise 255 from the first window 245) and adjust the generation of anti-noise 240 based on the noise mobile robot device 205 detects in the second room 250 (paragraphs [0048]-[0059]).  However, Gunaseela Boopathy fails to disclose the claim limitations as described above and also does not qualify as a prior art reference due to their filing date.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A control apparatus, comprising: circuitry configured to: receive a trigger input which includes information about a first physical area; control an image capturing device to capture at least one first image of the first physical area based on the received trigger input; determine a number of occupants of a first set of occupants present in the first physical area and scene information corresponding to the first physical area based on the captured at least one first image; and control a movement of a first plurality of unmanned aerial vehicles (UAVs) in a physical three-dimensional (3D) space to create a virtual noise cancellation boundary around the first physical area based on the determined number of occupants of the first set of occupants and the scene information (Independent claim 1; claims 2-14 depend from claim 1).
A first unmanned aerial vehicle (UAV), comprising: an image capturing device; and circuitry configured to: receive a trigger input which includes information about a first physical area; control the image capturing device to capture at least one first image of the first physical area based on the received trigger input; 74Docket No. 201806022.01determine a number of occupants of a first set of occupants present in the first physical area and scene information corresponding to the first physical area based on the captured at least one first image; and control a movement of a second plurality of UAVs and the first UAV in a physical three-dimensional (3D) space to create a virtual noise cancellation boundary around the first physical area based on the determined number of occupants of the first set of occupants and the scene information (Independent claim 15; claims 16-20 depend from claim 1).  
A method, comprising: in a control apparatus: receiving a trigger input which includes information about a first physical area; controlling an image capturing device to capture at least one first image of the first physical area based on the received trigger input; determining a number of occupants of a first set of occupants present in the first physical area and scene information corresponding to the first physical area based on the captured at least one first image; and controlling a movement of a first plurality of unmanned aerial vehicles (UAVs) in a physical three-dimensional (3D) space to create a virtual noise cancellation boundary around the first physical area based on the determined number of occupants of the first set of occupants and the scene information (Independent claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (U.S. Patent Application Publication 2012/0237049) discloses an open air, wide area noise cancellation system and method that provides improved identification and characterization of noise sources then generating noise cancelling sound waves (abstract).  In one embodiment, the open-air noise cancellation system of the present disclosure is used in areas surrounding a military base or other noise producing area to substantially reduce or cancel noises occurring on the base from being heard outside a base perimeter.  This reduces the likelihood that persons located outside the base perimeter will hear operations occurring inside the military base (paragraph [0006]).  However, Brown et al. fails to disclose the claim limitations as described above.  
Nishikawa (U.S. Patent Application Publication 2007/0223714) discloses a system that is configured to suit the needs of the particular application, for example, an open-air sound wall installation, an open-air enclosure for a quiet area, or a window/door treatment application.  A particular system may have a digital-based processing architecture having a digital power amplifier that shares a common circuit board.  The processing architecture receives noise signals, processes out-of-phase noise cancellation signals in response to the noise signals, and generates out-of-phase sound waves that effectively cancel low frequency components of the noise signal (Abstract and Figs. 2-4). However, Nishikawa fails to disclose the claim limitations as described above.
Xu et al. (U.S. Patent Application Publication 2016/0063987) discloses a UAV that is provided to cancel background noise from audio data collected by the UAV.  The audio data collected by the background microphones may be used to reduce or cancel interfering background noise from the audio signal detected by the audio source collecting microphone.  Therefore, the target audio may be captured or recorded with little or no background noise (Abstract).  However, Xu et al. fails to disclose the claim limitations as described above.
Athanas (U.S. Patent Application Publication 2011/0274283) – Open Air Noise Cancellation.
Fridman et al. (CN 113261310 A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 4, 2022